            Case 2:19-cr-00143-JLR Document 195 Filed 06/14/21 Page 1 of 3


 1                                                     District Judge James L. Robart
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11
     UNITED STATES OF AMERICA,                CASE NO. 2: 19-cr-00143-JLR-1
12
                                              [�ED] ORDER GRANTING
13                          Plaintiff,
                                              UNITED STATES' MOTION FOR
14                    V.                      ORDER DIRECTING IRS TO
                                              TURN OVER SEIZED FUNDS TO
15 VOLODYMYR KVASHUK,                         CLERK OF COURT FOR
16                                            APPLICATION TO JUDGMENT
                            Defendant.
                                              DEBT
17
18                                            Noted for Consideration on:
                                              June 11, 2021
19
20
21        This matter came before the Court on the United States' Motion for an order

22 directing the Internal Revenue Service to turn over seized funds to the Clerk of
23
   Court, to be applied to Defendant Volodymyr Kvashuk's judgment debt. Dkt. no.
24
25 191. The United States accompanied its Motion with a Certificate of Service
26 verifying that it served the Motion on Mr. Kvashuk, his counsel of record, and his
27
   former co-resident, Diana Leonhard. Id.
28


     [PROPOSED] ORDER GRANTING UNITED STATES'                   UNITED STATES ATTORNEY
                                                              700 STEWART STREET, SUITE 5220
     MOTION FOR ORDER DIRECTING IRS TO TURN                     SEATTLE, WASHINGTON 98101
     OVER SEIZED FUNDS TO CLERK OF COURT FOR                          (206) 553-7970
     APPLICATION TO JUDGMENT DEBT
     CASE NO. 2:19-cr-00143-JLR-001 - 1
            Case 2:19-cr-00143-JLR Document 195 Filed 06/14/21 Page 2 of 3


 1         The Court has considered the United States' Motion and any Responses and
 2
     Reply thereto. For the reasons stated in the Motion, the Court finds that the IRS
 3
 4 holds $13,825 in U.S. currency belonging to Mr. Kvashuk that it seized while
 5 executing a search warrant at his residence, 6409 Ripley Lane SE, Renton,
 6
   Washington 98056, in July 2019. The Court further finds that Mr. Kvashuk

 8 continues to owe significantly more than $13,825 on his $8,346,386.31 judgment
 9 debt in this case.
10
         The judgment debt is a lien on all of Mr. Kvashuk's property and rights to
11
12 property. 18 U.S.C. § 3613(c). The debt also vests the United States with the
13 common law right to offset the seized cash against the outstanding amount of the
14
   judgment, rather than return the funds to Mr. Kvashuk. United States v. Munsey
15
16 Trust Co., 332 U.S. 234, 239 (1947) ("The government has the same right which
17 belongs to every creditor, to apply the unappropriated moneys of his debtor, in his
18
     hands, in extinguishment of the debts due to him.") (internal quotation marks and
19
20 citation omitted); Dunn & Black, P.S. v. United States, 492 F.3d 1084, 1092-93,
21 n.10 (9th Cir. 2007).
22
         Accordingly, the United States' Motion is GRANTED. The IRS shall promptly
23
24 turn over to the Clerk of this Court the $13,825 seized cash, pursuant to payment
25   II
26
     II
27
2s II
   II
     [PROPOSED] ORDER GRANTING UNITED STATES'                    UNITED STATES ATTORNEY
     MOTION FOR ORDER DIRECTING IRS TO TURN                    700 STEWART STREET, SUITE 5220
                                                                 SEATTLE, WASHINGTON 98101
     OVER SEIZED FUNDS TO CLERK OF COURT FOR                           (206) 553-7970
     APPLICATION TO JUDGMENT DEBT
     CASE NO. 2:19-cr-00143-JLR-001 - 2
             Case 2:19-cr-00143-JLR Document 195 Filed 06/14/21 Page 3 of 3


 1 instructions issued by the Clerk of Court or United States Attorney's Office. The
 2



                                                     �JLru
     Clerk shall apply the funds to Mr. Kvashuk's judgment debt in this case.
 3
 4
           IT IS SO ORDERED.

 5         Entered: _\ l.._:_l_:\
                               -=--�"-t\..2....
                                       ___ , 2021
                                                     Hon. Jam.es L. Robart
 6
                                                     United ates District Court
 7                                                          f
 8
     Presented by:

10 s/ Kyle A. Forsyth
   Kyle A. Forsyth, WSBA #34609
11 Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     [PROPOSED] ORDER GRANTING UNITED STATES'                   UNITED STATES ATTORNEY
                                                               700 STEWART STREET, SUITE 5220
     MOTION FOR ORDER DIRECTING IRS TO TURN                      SEATTLE, WASHINGTON 98101
     OVER SEIZED FUNDS TO CLERK OF COURT FOR                           (206) 553-7970
     APPLICATION TO JUDGMENT DEBT
     CASE NO. 2:19-cr-00143-JLR-001 - 3
